Report of Independent Registered Public Accounting Firm on Schedules The Board of Directors and Stockholder Principal Life Insurance Company We have audited the consolidated financial statements of Principal Life Insurance Company (the Company) as of December31, 2011 and 2010, and for each of the three years in the period ended December31, 2011, and have issued our report thereon dated March14, 2012. Our audits also included the financial statement schedules listed in Item 26(o) of the Registration Statement of this Form N-6. These schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for credit derivatives embedded in beneficial interests in securitized financial assets effective July 1, 2010; for variable interest entities effective January 1, 2010; and for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009. /s/Ernst & Young LLP Des Moines, Iowa March14, 2012 Principal Life Insurance Company Schedule I - Summary of Investments - Other than Investments in Related Parties As of December 31, 2011 Type of investment Cost Value Amount at Which Shown in the Statement of Financial Position (In Millions) Fixed maturities, available-for-sale: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 722.3 $ 753.1 $ 753.1 States, municipalities and political subdivisions 2,670.0 2,882.7 2,882.7 Non-U.S governments 580.7 676.2 676.2 Public utilities 3,940.8 4,316.4 4,316.4 Convertibles and bonds with warrants attached - - - Redeemable preferred 91.3 89.0 89.0 All other corporate bonds 25,405.1 26,521.5 26,521.5 Residential mortgage-backed securities 3,130.8 3,315.7 3,315.7 Commercial mortgage-backed securities 3,894.3 3,413.7 3,413.7 Collaterialized debt obligations 399.7 338.8 338.8 Other debt obligations 3,606.9 3,570.2 3,570.2 Total fixed maturities, available for sale 44,441.9 45,877.3 45,877.3 Fixed maturities, trading 511.5 511.5 511.5 Equity securities, available-for-sale Common stocks: Banks, trust and insurance companies - - - Public utilities - - - Industrial, miscellaneous and all other 3.8 3.3 3.3 Non-redeemable preferred stock 69.0 70.2 70.2 Total equity securities, available-for-sale 72.8 73.5 73.5 Equity securities, trading 312.8 312.8 312.8 Mortgage loans 10,232.9 XXXX 10,132.0 Real estate, net: Real estate acquired in satisfaction of debt 220.6 XXXX 220.6 Other real estate 863.3 XXXX 863.3 Policy loans 859.2 XXXX 859.2 Other investments 1,767.0 XXXX 1,764.5 Total investments $ 59,282.0 XXXX $ 60,614.7 Principal Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2011 and 2010 and for each of the years ended December 31, 2011, 2010 and 2009 Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in millions) December 31, 2011 Retirement and Investor Services $ 1,276.0 $ 8,563.1 $ 33,268.9 $ 390.4 $ 2,182.3 $ 1,933.3 $ 222.1 $ 757.6 Principal Global Investors - 14.6 - - 396.8 U.S. Insurance Solutions 1,758.5 7,718.8 4,596.3 1,724.0 669.3 1,562.6 319.6 567.4 Corporate - 68.7 (260.0) 512.1 51.8 376.5 - 169.9 Principal Life Insurance Company $ 3,034.5 $ 16,350.6 $ 37,605.2 $ 2,626.5 $ 2,918.0 $ 3,872.4 $ 541.7 $ 1,891.7 December 31, 2010 Retirement and Investor Services $ 1,321.1 $ 8,299.5 $ 33,448.4 $ 332.2 $ 2,366.1 $ 2,122.8 $ 192.2 $ 708.9 Principal Global Investors - 13.1 - - 353.7 U.S. Insurance Solutions 1,937.7 7,577.3 4,437.4 1,685.7 649.7 1,734.3 9.4 539.5 Corporate - 191.3 (223.8) 1,282.4 56.9 983.5 - 365.7 Principal Life Insurance Company $ 3,258.8 $ 16,068.1 $ 37,662.0 $ 3,300.3 $ 3,085.8 $ 4,840.6 $ 201.6 $ 1,967.8 December 31, 2009 Retirement and Investor Services $ 247.2 $ 2,490.7 $ 2,185.1 $ 54.0 $ 693.6 Principal Global Investors - 9.4 - - 336.3 U.S. Insurance Solutions 1,776.6 620.3 1,644.9 39.9 543.6 Corporate 1,487.7 67.8 1,175.9 - 307.7 Principal Life Insurance Company $ 3,511.5 $ 3,188.2 $ 5,005.9 $ 93.9 $ 1,881.2 Principal Life Insurance Company Schedule IV - Reinsurance As of December 31, 2011, 2010 and 2009 and for each of the years then ended Gross Amount Ceded to Other Companies Assumed from Other Companies Net Amount Percentage of amount Assumed to Net (in millions) December 31, 2011 Life insurance inforce $ 255,618.9 $ 94,096.0 $ 1,814.9 $ 163,337.8 1.1% Premiums: Life insurance $ 1,227.9 $ 160.1 $ 3.0 $ 1,070.8 0.3% Accident and health insurance 1,714.9 159.2 - 1,555.7 0.0% Total $ 2,942.8 $ 319.3 $ 3.0 $ 2,626.5 0.1% December 31, 2010 Life insurance inforce $ 240,532.3 $ 83,494.0 $ 2,051.9 $ 159,090.2 1.3% Premiums: Life insurance $ 1,182.2 $ 145.6 $ 3.5 $ 1,040.1 0.3% Accident and health insurance 2,421.8 161.6 - 2,260.2 0.0% Total $ 3,604.0 $ 307.2 $ 3.5 $ 3,300.3 0.1% December 31, 2009 Life insurance inforce $ 235,972.9 $ 75,627.7 $ 2,328.2 $ 162,673.4 1.4% Premiums: Life insurance $ 1,149.9 $ 139.9 $ 5.2 $ 1,015.2 0.5% Accident and health insurance 2,658.0 161.7 - 2,496.3 0.0% Total $ 3,807.9 $ 301.6 $ 5.2 $ 3,511.5 0.1%
